DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/27/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 8/3/2022, applicant agree to withdraw inventions of group 1 and 3, and elect group 2 (claims 8-14). Hence Claims 1-7  and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 8, the term of “DIC” (line 8) is indefinite and lacks antecedent. Applicant should indicate what “DIC” is when using it first time.

Further, the term of “based on an electrical signal of the compensated reflected light” (line 8-9) is vague and renders the claims indefinite. Claim cites a light irradiation unit, a magnification adjustment unit and a light compensation unit, which are all optical components. But nowhere in claim cites electric units or electric elements, so it is unclear how and where the “electrical signal of the compensated reflected light” is produced. The elements for producing the cited electrical signal are missing, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

More, the term of “the magnification” (line 4) is indefinite and lacks antecedent,  as nowhere in claim 8 before line 4 cites “a magnification”.

Claims 9-14 are rejected as containing the deficiencies of claim 8 through their dependency from claim 8.

Regarding claim 9, the term of “the magnification” (line 8-9) is vague and renders the claims indefinite. Claim 9 depends on claim 8, claim 8 cites “magnification” in three places, line 4 (the magnification), line 11 (first magnification) and line 12 (second magnification). It is not clear the term of “the magnification” of claim 9 (line 8-9) corresponds to which one of “magnification” in claim 8.

Further, the term of “the movement of the third lens” (line 9) is indefinite and lacks antecedent.  Claim 9 depends on claim 8, but nowhere in claim 8 or claim 9 cites “a movement of the third lens”.

Claims 10-12 are rejected as containing the deficiencies of claim 9 through their dependency from claim 9.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20140121530) in a view of Yamaguchi et al (US 2007/0236659).

Regarding Claim 8, Kim teaches a retina imaging device (abstract; fig. 1) comprising: 

a light irradiation unit for irradiating two dispersed lights (fig. 1, 110; fig. 2, 112, 116; ¶[0024], line 1-7, The polarizing prism 116 may separate the polarization signal transmitted from the polarizer 114 into two light signals polarized in perpendicular directions); 

a magnification adjustment unit for adjusting the paths of the two lights and adjusting the magnification of an image obtained from the two lights incident on the eyeball (fig. 2, 118, ¶[0027], line 1-9, The objective lens 118 may converge the first light signal and the second light signal polarized in perpendicular directions on the subject 1. In an embodiment, the objective lens 118 may be a convex lens but is not limited thereto. Owing to the characteristics of the polarizing prism 116, the first light signal and the second light signal separated by the polarizing prism 116 are not converged on the subject 1 at the perfectly same region but at adjacent regions with a slight offset); 

a light processing unit for obtaining images based on an electrical signal of the reflected lights (fig. 1, 130, 150).

But Kim does not specifically disclose that wherein a light compensation unit for receiving lights reflected from the eyeball and compensating for aberrations of lights generated in the eyeball.

However, Yamaguchi teaches a retina imaging device (fig. 1; abstract, line 1-9, a wavefront compensation system illuminates the eye and measures aberrations from a light reflected from the eye. The wavefront compensation system uses a wavefront compensation device and other components to compensate to cancel out measured aberrations), wherein a light compensation unit for receiving lights reflected from the eyeball and compensating for aberrations of lights generated in the eyeball (fig. 1, 1-- wavefront compensation system, 2-- a retina illumination system, 3- retina observation system, 60, 61-- eyeball).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the retina imaging device of Kim by the retina imaging device of Yamaguchi for the purpose to provide an ophthalmologic imaging apparatus that synchronizes light emission of a light source with an exposure signal for an imaging device, measures and compensates for aberrations in real-time, and controls the light emission of the light source so as to illuminate an eye under measurement when the aberrations are small (¶[0007], line 1-13).

Kim – Yamaguchi combination teaches that wherein for obtaining DIC images; wherein the retina imaging device is configured to obtain at least one eyeground image at a first magnification, and obtain a plurality of DIC images at a second magnification higher than the first magnification with respect to the retina of the entirety of the obtained at least one eyeground image (these portions of claim are of intended use, ---use claimed device to obtain different kinds of images. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

	(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 13, Kim – Yamaguchi combination teaches that the retina imaging device of claim 8, wherein: the light irradiation unit includes a differential interference contrast (DIC) prism for dispersing a light to produce the two dispersed lights (fig. 2, 116; ¶[0024], line 1-7, The polarizing prism 116 may separate the polarization signal transmitted from the polarizer 114 into two light signals polarized in perpendicular directions, as disclosed in Kim).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20140121530) in a view of Yamaguchi et al (US 2007/0236659), further in a view of Ohno (20010033428).

Regarding Claim 9, Kim – Yamaguchi combination discloses as set forth above but does not specifically disclose that the retina imaging device of claim 8, wherein: the magnification adjustment unit includes: a first lens on which the two dispersed lights are incident; a second lens on which the two lights that have passed through the first lens are incident; and a third lens on which the two light that have passed through the second lens are incident, and wherein the magnification adjustment unit is configured to adjust the magnification according to the movement of the third lens.

However, Ohno teaches an objective optical system (abstract; fig. 1), wherein the magnification adjustment unit includes: a first lens on which the two dispersed lights are incident (fig. 1, L1); a second lens on which the two lights that have passed through the first lens are incident (fig. 1, L2); and a third lens on which the two light that have passed through the second lens are incident (fig. 1, L3), and wherein the magnification adjustment unit is configured to adjust the magnification according to the movement of the third lens (fig. 1, L3, --moving during Zooming).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the retina imaging device of Kim – Yamaguchi combination by the objective optical system of Ohno for the purpose for miniaturizing the objective optical system, a high zoom ratio, high quality imaging and a compact system with a small number of lens elements (¶[0007], line 1-11).

Regarding Claim 10, Kim – Yamaguchi - Ohno combination The retina imaging device of claim 9, wherein: the magnification adjustment unit further includes: a fixed frame to which the first lens and the second lens are fixed; and  an adjustment frame to which the third lens is fixed and whose position is moved with respect to the fixed frame (abstract; fig. 1, L1, L2, L3; --- an objective optical system comprising lenses of L1, L2, L3, which has a housing (lens barrel or lens tube) to hold/house the lenses of L1, L2, L3, ---fixed frame. L3 is movable, a frame hold L3 is the adjustment frame, whose position is moved with respect to the fixed frame (lens barrel or lens tube), as disclosed in Ohno).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872